DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2007/0159843 to Choi, fails to disclose or suggest a planar lighting device in which “a light incidence portion, which allows light emitted from each of the plurality of point light sources to be incident at the high refractive index layers included in the laminate structure, is provided at a position in the laminate structure facing the point light sources, the light being incident into the high refractive index layers under a condition such that the light is guided by total reflection in the high refractive index layers,
the light incidence portion is formed of a hollow portion that is provided across the two or more high refractive index layers included in the laminate structure to penetrate at least one high refractive index layer and has a function of allowing the light to be incident at the high refractive index layers by refraction or reflection from a side wall surface of the hollow portion, and
each of the high refractive index layers includes a light extraction mechanism that is provided at a position spaced apart from the light incidence portion to allow the light guided in the high refractive index layers to be emitted to the emission surface side.”
As shown in Figs. 3, 4A and 4B, Choi only discloses a planar lighting device comprising:
a light source portion including a plurality of point light sources 40 that are two-dimensionally arranged; and

wherein the brightness homogenizing member 60 has a laminate structure in which high refractive index layers having a relatively high refractive index and low refractive index layers having a relatively low refractive index are alternately laminated in a direction perpendicular to the emission surface and the number of the high refractive index layers is two or more (Figs. 4A and 4B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 10, 2021